DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19-21, and 33-36 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of Glezer (US Pub 2007/0202538) teaches [0040] a) a plate body with a plurality of wells defined therein including: [0041] i) a plurality of assay wells comprising a dry assay reagent; and [0042] ii) a plurality of desiccant wells comprising a desiccant, but does not teach or suggest the tray member including a flange; and a cover member in contact with the flange and the top surface of the central portion to entirely cover the first volume and the second volume from an ambient environment and seal, the first volume from the second volume to minimize moisture transfer between the first volume and the second volume.

The prior art of Broder (US Pub 2016/0053293) teaches [0126] in FIG. 13B a flange portion 1346 extending between and engaging the body portion 1342 and the engagement pin 1344 to one another but does not teach or suggest a sample container removably disposed within the first volume, the sample container containing a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798